DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "222" and "205" have both been used to designate the same component. See annotated figure:

    PNG
    media_image1.png
    395
    357
    media_image1.png
    Greyscale

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to because fig. 1 includes a typographical error. 
    PNG
    media_image2.png
    544
    465
    media_image2.png
    Greyscale

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to because 127b is not shown, see annotated figure. 

    PNG
    media_image3.png
    885
    868
    media_image3.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).

Specification
The disclosure is objected to because of the following informalities: 

    PNG
    media_image4.png
    318
    868
    media_image4.png
    Greyscale

Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  

    PNG
    media_image5.png
    112
    806
    media_image5.png
    Greyscale
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the fluid is indefinite as lacking antecedent basis.  Claim 1 recites configured to port fluid from the stator housing to the nacelle which is interpreted as a functional recitation and not a positive recitation of fluid. A claim is only limited by positively recited elements. MPEP 2115. Because the claim is purported to be directed to a motor cooling system the examiner suggests positively reciting a fluid because it is a fundamental element of any cooling arrangement, as without it no thermal transfer occurs and the claimed invention is merely a collection of elements.
In claim 1 at least one stator guide vane of the plurality of guide vanes is recited twice making the claim indefinite as it is unclear if distinct guide vanes are contemplated. Note that claim 5 recites a second stator guide vane. A suggested clarification is:
wherein at least one stator guide vane of the plurality of stator guide vanes includes at least one first conduit configured to port fluid from the stator housing to the nacelle and at least another 

Claims 2-11 are rejected as depending from claim 1.
In claim 2 the first engine component lacks antecedent basis.
Claim 4 recites at least one stator guide vane of the plurality of guide vanes making the claim indefinite as it is unclear if distinct guide vanes are contemplated as claim 4 depends from claim 1 which recites at least one stator guide vane of the plurality of guide vanes twice.
In claim 11, the propeller lacks antecedent basis.
In claim 12 a stator guide vane is recited twice making the claim indefinite as it is unclear if distinct guide vanes are contemplated.
Claims 13-17 are rejected as depending from claim 12.
In each of claims 13-14 and 16 the stator guide vane is indefinite as it is unclear which stator guide vane of claim 12 is being referenced.
In claim 17 the stator guide lacks antecedent basis as is indefinite.

Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-14 and 16-17, as best understood in view of the issues above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0051716 to CHEUNG et al., hereinafter CHEUNG.

    PNG
    media_image6.png
    658
    913
    media_image6.png
    Greyscale

As to claim 1, CHEUNG discloses a motor cooling system (fig. 1, provided for convenience supra) comprising: 
an engine nacelle (nacelle 314); 
a stator housing (inner frame support 310) within the engine nacelle (a portion of 310 is surrounded by, and therefore, within 314); and 
a plurality of stator guide vanes (support members 312) attached to the stator and the engine nacelle (312 extends between 310 and 314), 
wherein at least one stator guide vane of the plurality of stator guide vanes includes at least one first conduit (see annotated fig. 4) configured to port fluid (it is noted that ‘fluid’ is not positively recited, a claim is only limited by positively recited elements. MPEP 2115) from the stator housing to the nacelle (the use of ‘configured to’ indicates this is a statement of intended use. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP see supra).  

As to claim 2, CHEUNG discloses the first engine component is an oil pump (pump 418 is an oil pump [0044]).  

As to claim 3, CHEUNG discloses the second engine component is an electric propulsion fan motor (electric motor 334).  

As to claim 4, CHEUNG discloses at least one stator guide vane of the plurality of stator guide vanes includes a pair of fluidly connected conduits (fig. 4 shows each strut has conduits on either side of 412, 418 = a pair), wherein the first conduit is a supply conduit and the second conduit is a return conduit (closed loop system, [0019]).  

As to claim 5, CHEUNG discloses at least a first conduit within a first stator guide vane of the plurality of stator guide vanes (408 in 312) is fluidly connected to a second conduit within a second stator guide vane (412 in lower vane) of the plurality of stator guide vanes (the disclosed system is a closed circuit = fluidly connected).  

As to claim 6, CHEUNG discloses the first conduit and the second conduit are connected through a third conduit within casing of the engine nacelle (see annotated fig. 4, note the conduits are part of a closed system and are therefore ‘connected’).  

As to claim 7, CHEUNG discloses the first conduit and the second conduit are connected through a fourth conduit within the stator housing (see annotated fig. 4, note the conduits are part of a closed system and are therefore ‘connected’).  

As to claim 7, CHEUNG discloses each of the stator guide vanes of the plurality of stator guide vanes includes at least one conduit therein (see fig. 4) and each of the conduits are fluidly connected to each other (see annotated fig. 4, note the conduits are part of a closed system 

As to claim 9, CHEUNG discloses the at least one conduit is directed orthogonal to a primary axis of the stator housing (2nd or 3rd conduits in annotated fig. 4 appear ‘orthogonal to axis 302).  

As to claim 11, CHEUNG discloses the plurality of stator guide vanes define a plurality of bypass air flow channels (e.g. 322) configured for passing bypass flow from the propeller (fig. 4).  

As to claim 12, CHEUNG discloses a method of cooling a motor comprising: 
driving a fluid (via pump 418) through at least one first conduit (see annotated fig. 4) within a stator guide vane (312) from a first aircraft component (334); and driving the fluid through at least one second conduit (see annotated fig. 4) within a stator guide vane (plurality of conduits and vanes shown) to a second aircraft component (410).  

As to claim 13, CHEUNG discloses flowing air from a propulsion fan (328) over the stator guide vane (fig. 4). 

As to claim 14, CHEUNG discloses the stator guide vane supports a fan casing of an aircraft nacelle (fig. 4).  

As to claim 16, CHEUNG discloses driving fluid from the at least one conduit within the stator guide vane to a second conduit within the stator guide vane (fig. 4; closed loop system, [0019]).  

As to claim 17, CHEUNG discloses driving fluid from the at least one conduit within the stator guide to a second conduit within a second stator guide vane (fig. 4; closed loop system, [0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 15, as best understood in view of the issues above, are rejected under 35 U.S.C. 103 as being unpatentable over CHEUNG, as applied to claims 1 and 12, in view of US 20180050807 A1 to KUPISZEWSKI et al., hereinafter KUPISZEWSKI.

As to claim 10, CHEUNG does not disclose the following which is taught by KUPISZEWSKI:  an electric propulsion fan motor including a permanent magnet motor (246 is an electric motor, [0055] and fig. 8; including permanent magnets [0055]) is electrically connected to a motor controller (electric communications bus 258 in fig. 10 includes control circuitry for motor 350).  

As to claim 15, CHEUNG does not disclose the following which is taught by KUPISZEWSKI: a return fluid passes over a motor controller in order to cool the motor controller ([0071] referring to cooling the juncture boxes of the electric communication bus 258, [0068]; electric communications bus 258 in fig. 10 includes control circuitry for motor 350).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached at (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745    
3/26/2021 8:57 AM